        Case 6:21-cv-00057-ADA Document 426 Filed 02/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


VLSI TECHNOLOGY LLC,                          §
           Plaintiff,                         §
                                              §                  W:21-CV-00057-ADA
                                              §
v.                                            §
                                              §
INTEL CORPORATION,                            §
          Defendant.                          §
                                              §
                                              §

               ORDER RESCHEDULING JURY SELECTION AND TRIAL


       In light of the worsening winter weather conditions in McLennan County, the Court

hereby orders that Jury Selection in this case is rescheduled to begin at 9 AM on Monday,

February 22, 2021 with trial beginning immediately thereafter.




IT IS SO ORDERED.

SIGNED this 14th day of February, 2021.




                                                  ________________________________
                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
